DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-5 in the reply filed on December 5, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2022 is being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





The Rejections
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Pat. App. Pub. No. 2016/0118247).
Park discloses, as seen in Figures 12A-12H, a semiconductor device having
(1) forming a stacking structure (43) on a semiconductor substrate (3); 
forming a first sidewall spacer (51a), a second sidewall spacer (57) and a sacrificial sidewall spacer (54a) on a sidewall of the stacking structure (43), wherein the sacrificial sidewall spacer (54a) is located between the first (51a) and second sidewall spacers (57), and the first (51a) and second (57) sidewall spacers have an etching selectivity with respect to the sacrificial sidewall spacer (54a); and 
removing the sacrificial sidewall spacer (54a) to form an air gap between the first (51a) and second (57) sidewall spacers (see Figures 12A-12H). 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. Pat. App. Pub. No. 2016/0181143).
Kwon discloses, as shown in Figure 3A-3L, a semiconductor device having
(1) forming a stacking structure (27B/28B/29B) on a semiconductor substrate (11); 
forming a first sidewall spacer (34), a second sidewall spacer (36) and a sacrificial sidewall spacer (35) on a sidewall of the stacking structure (27B/28B/29B), wherein the sacrificial sidewall spacer (35) is located between the first (34) and second (36) sidewall spacers, and the first (34) and second (36) sidewall spacers have an etching selectivity with respect to the sacrificial sidewall spacer (35); and 
removing the sacrificial sidewall spacer (35) to form an air gap (39) between the first (34) and second (36) sidewall spacers (see Figures 3A-3L); 
 (2) further comprising: forming a first dielectric layer (37) to cover the semiconductor substrate (11), the first (34) and second (36) sidewall spacers, the sacrificial sidewall (35) spacer and the stacking structure (27B/28B/29B) before removal of the sacrificial sidewall spacer (35) and after formation of the first (34) and second (36) sidewall spacers as well as the sacrificial sidewall spacer (35); and thinning the first dielectric layer (37) by removing a top portion of the first dielectric layer (37), so as to expose a top end of the sacrificial sidewall spacer (35) before removal of the sacrificial sidewall spacer (35) and after formation of the first dielectric layer (37).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The Rejections
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pat. App. Pub. No. 2016/0118247) in view of Kwon et al. (U.S. Pat. App. Pub. No. 2016/0181143).
Park teaches the above outlined features except for further comprising: forming a first dielectric layer to cover the semiconductor substrate, the first and second sidewall spacers, the sacrificial sidewall spacer and the stacking structure before removal of the sacrificial sidewall spacer and after formation of the first and second sidewall spacers as well as the sacrificial sidewall spacer; and thinning the first dielectric layer by removing a top portion of the first dielectric layer, so as to expose a top end of the sacrificial sidewall spacer before removal of the sacrificial sidewall spacer and after formation of the first dielectric layer.  However, Kwon discloses, as shown in Figure 3A-3L, a semiconductor device with  (2) further comprising: forming a first dielectric layer (37) to cover the semiconductor substrate (11), the first (34) and second (36) sidewall spacers, the sacrificial sidewall (35) spacer and the stacking structure (27B/28B/29B) before removal of the sacrificial sidewall spacer (35) and after formation of the first (34) and second (36) sidewall spacers as well as the sacrificial sidewall spacer (35); and thinning the first dielectric layer (37) by removing a top portion of the first dielectric layer (37), so as to expose a top end of the sacrificial sidewall spacer (35) before removal of the sacrificial sidewall spacer (35) and after formation of the first dielectric layer (37). 
Park and Kwon are both analogous art because both are directed to a semiconductor devices including a stacking structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Kwon into Park because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Park and Kwon since it has been held to be within the general skill of a worker in the art to select a known feature element as taught by Kwon on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pat. App. Pub. No. 2016/0118247) in view of Kuo et al. (U.S. Pat. App. Pub. No. 2019/0348520).
Park discloses, as seen in Figures 12A-12H, a semiconductor device having
(4) wherein the sacrificial sidewall spacer (54a) is formed of an oxide material (see [0194]).
Park teaches all the claimed limitations except for wherein the first and second sidewall spacers are respectively formed of a carbon-containing material. However, Kuo discloses a semiconductor device having (4) wherein the first and second sidewall spacers are respectively formed of a carbon-containing material (see [0004]-[0005]. 
Park and Kuo are both analogous art because both are directed to a semiconductor devices including a stacking structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Kuo into Park because they are from the same field of endeavor. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Park and Kuo to enable the first and second spacers material of Park according to Kuo, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pat. App. Pub. No. 2016/0118247) in view of Mallela et al. (U.S. Pat. App. Pub. No. 2018/0053821).
Park teaches all the claimed limitations except for wherein the sacrificial sidewall spacer is removed by performing an isotropic etching process. However, Mallela discloses a vertical fin FET device having (5) wherein the sacrificial sidewall spacer (255) is removed by performing an isotropic etching process (see [0114]).
Park and Mallela are both analogous art because both are directed to a semiconductor devices including a stacking structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Mallela into Park because they are from the same field of endeavor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Park and Mallela since it has been held to be within the general skill of a worker in the art to select a known etching technique as taught by Mallela on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Pat. App. Pub. No. 2016/0181143) in view of Kuo et al. (U.S. Pat. App. Pub. No. 2019/0348520).
Kwon discloses, as shown in Figure 3A-3L, a semiconductor device having
(4) wherein the sacrificial sidewall spacer (35) is formed of an oxide material (see [0077]. 
Kwon teaches all the claimed limitations except for wherein the first and second sidewall spacers are respectively formed of a carbon-containing material. However, Kuo discloses a semiconductor device having (4) wherein the first and second sidewall spacers are respectively formed of a carbon-containing material (see [0004]-[0005]). 
Kwon and Kuo are both analogous art because both are directed to a semiconductor devices including a stacking structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Kuo into Kwon because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kwon and Kuo to enable the first and second spacers material of Kwon according to Kuo, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Pat. App. Pub. No. 2016/0181143) in view of Mallela et al. (U.S. Pat. App. Pub. No. 2018/0053821).
Kwon teaches all the claimed limitations except for wherein the sacrificial sidewall spacer is removed by performing an isotropic etching process. However, Mallela discloses a vertical fin FET device having (5) wherein the sacrificial sidewall spacer (255) is removed by performing an isotropic etching process (see [0114]).
Kwon and Mallela are both analogous art because both are directed to a semiconductor devices including a stacking structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Mallela into Kwon because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Kwon and Mallela since it has been held to be within the general skill of a worker in the art to select a known etching technique as taught by Mallela on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        December 08, 2022